 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11   CHAD M. BUSTO,                                      No. 2:19-cv-01342-TLN-KJN
12                       Plaintiff,
13            v.                                         ORDER
14   STATE OF CALIFORNIA,
15                       Defendant.
16

17            Plaintiff is a state prisoner proceeding pro se with a civil rights action pursuant to 42

18   U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to 28

19   U.S.C. § 636(b)(1)(B) and Local Rule 302.

20            On August 30, 2019, the magistrate judge filed findings and recommendations, which

21   were served on the parties and which contained notice that any objections to the findings and

22   recommendations were to be filed within fourteen (14) days. (ECF No. 4.) No objections were

23   filed.

24            Accordingly, the Court presumes that any findings of fact are correct. See Orand v.

25   United States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

26   reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir.

27   1983). Having reviewed the file, the Court finds the findings and recommendations to be

28   supported by the record and by the magistrate judge’s analysis.
                                                        1
 1          Accordingly, IT IS HEREBY ORDERED that:

 2          1. The Findings and Recommendations, filed on August 30, 2019 (ECF No. 4), are

 3             adopted in full;

 4          2. The action is DISMISSED pursuant to Federal Rule of Civil Procedure 41(b); and

 5          3. The Clerk of Court is directed to close this case.

 6          IT IS SO ORDERED.

 7   Dated: October 2, 2019

 8

 9

10

11
                                        Troy L. Nunley
12                                      United States District Judge
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
